DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/254,083 in response to an original application filed on 12/18/2020. Claims 1-15 are currently pending and have been considered below. Claims 1, 7, 12 and 14 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/11/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (KR 20180012269 A) in view of Levesque et al. (US 2017/0055236 A1).

Regarding claims 1 and 7, a first access point (AP) device comprising:
a communicator comprising a first communication module configured to transmit a first Bluetooth Low Energy (BLE) advertising packet, [The access point and one or more stations within the Wi-Fi network may be enabled to operate in accordance with a low energy protocol. For example, each station in the Wi-Fi network may operate in an awake mode (e.g., a high power mode) and a sleep mode (e.g., a low power mode). During the awake mode, the stations may be operable to communicate over the first set of channels using the Wi-Fi protocol and over the second set of channels using the low energy protocol, (Paragraph 38)], and a second communication module configured to perform a Wireless Fidelity (MIF) connection with a terminal, [The access point and one or more stations within the Wi-Fi network may be enabled to operate in accordance with a low energy protocol. For example, each station in the Wi-Fi network may operate in an awake mode (e.g., a high-power mode) and a sleep mode (e.g., a low power mode). During the awake mode, the stations may be operable to communicate over the first set of channels using the Wi-Fi protocol, (Paragraph 38)], based on a determination by the terminal, [The station 122 may also transmit an uplink signal to the access point 102 (e.g., to transmit to other stations in the wireless network 190 and / or to devices external to the wireless network 190) while in the awake mode. Data can be transmitted, (Paragraph 54)], 
a controller configured to set a transmission period identically for the first BLE advertising packet and a second BLE advertising packet of a second AP device and to determine transmission timings of the first BLE advertising packet and the second BLE advertising packet, [For example, the access point 102 may transmit (e.g., broadcast) beacon information 144 to station 122 approximately every 100 ms. In one example, the beacon information 144 and the beacon 154 can be transmitted almost simultaneously. For example, the beacon information 144 and the beacon 154 may be transmitted at a first time point (t = 0), a second time point (t = 100), a third time point (t = 200) In another example, beacon information 144 and beacon 154 may be transmitted at time intervals. For example, the beacon information 144 may be transmitted at a first time point (t = 0), a second time point t = 100, a third time point t = t = 50), a fifth time point (t = 150), a sixth time point (t = 250), or the like, (Paragraph 50)], 
and a memory, [Figure 1, Ref # 104 “memory”], 
Xue et al. fails to explicitly teach that the first communication module or the second communication module is further configured to transmit a setting message comprising information about the set transmission period of the second BLE advertising packet and information about the determined transmission timing of the second BLE advertising packet to the second AP device,
Levesque et al. teaches that One or more of the APs 101, 103, and 105 may optionally be communicatively connected to an external time source such as GPS time source 117. In FIG. 1A, for example, AP 105 is connected to the UPS time source 117 to enable the AP 105 to 105 is externally clocked. In one example, the other APs 101 and 103 may receive a clock reference, such as a clock reference synchronized to the UPS time source 117, from wireless communication with the mesh network, (Levesque et al., Paragraph 40),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the first communication module or the second communication module is further configured to transmit a setting message comprising information about the set transmission period of the second BLE advertising packet and information about the determined transmission timing of the second BLE advertising packet to the second AP device, (Levesque et al., Paragraph 40), in order to provide precise clock synchronization between separate network sections, (Levesque et al., Paragraph 40).

Regarding claims 2 and 8, the first AP device of claim 1, wherein the controller is further configured to determine transmission orders of the first BLE advertising packet and the second BLE advertising packet and determine the transmission timings to transmit the first BLE advertising packet and the second BLE advertising packet at time intervals within the identically set transmission period according to the determined transmission orders, [the beacon information 144 may also include a sequence number that indicates whether an operational parameter change to the base service set (BSS) of the wireless network 190 has occurred. For example, access point 102 and station 122 may be included in the BSS, (Paragraphs 38 and 47)].

Regarding claims 3 and 9, the first AP device of claim 1, wherein the first communication module or the second communication module is further configured to transmit an identification [The method 900 may also include sending a probe request  to a particular identifiable access point for additional information regarding the particular identifiable access point, (Paragraph 11)].

Regarding claims 4 and 10, the first AP device of claim 3, wherein the controller is further configured to set at least one identified AP device comprising the identified second AP device into one AP group, and the one AP group is coordinated by the first AP device, [The network manager 119 coordinates the operation of the wireless network devices (nodes and APs) to efficiently communicate with each other, and assigns bandwidth (e.g., channels and timeslot pairs) and network addresses (or other unique identifiers) to network nodes and APs to enable coordinated network communication, (Levesque et al., Paragraph 39)].

Regarding claims 5 and 11, the first AP device of claim 3, wherein the identification request message and the response message are transmitted through a BLE advertising packet or a WiFi beacon, [The probe request may be sent in response to receipt of beacon information 544 via the low energy protocol advertisement channel 142, (Paragraph 111)].

Regarding claim 6, the first AP device of claim 3, wherein the response message comprises information about a transmission period of the second BLE advertising packet, and [all APs and nodes may need to operate according to a same time reference in order for the network to function efficiently. Indeed, for all APs and nodes to communicate according to the same network communication schedule, the APs and nodes should be synchronized to the same time reference used to determine the current point in time in the network communication schedule, (Levesque et al., Paragraph 48)].

Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (KR 20180012269 A) in view of Jung et al. (KR 20180027305 A).

Regarding claims 12 and 14, a terminal comprising:
a communicator comprising a first communication module configured to receive a plurality of Bluetooth Low Energy (BLE) advertising packets from a plurality of access point (AP) devices and a second communication module configured to perform a Wireless Fidelity (WiFi) connection, [The access point and one or more stations within the Wi-Fi network may be enabled to operate in accordance with a low energy protocol. For example, each station in the Wi-Fi network may operate in an awake mode (e.g., a high power mode) and a sleep mode (e.g., a low power mode). During the awake mode, the stations may be operable to communicate over the first set of channels using the Wi-Fi protocol and over the second set of channels using the low energy protocol, (Xue et al., Paragraph 38)],
a handoff determiner configured to calculate a throughput of each of the plurality of AP devices, based on information about each of the plurality of AP devices, the information being included in each of the plurality of BLE advertising packets, and to determine an AP device with [a seamless handoff (e.g., hand off of station 122 from access point 102 to another access point) may be enabled by reducing the scan delay, (Xue et al., Paragraph 85)],
and a memory, [Figure 1, Ref # 104 “memory”],
Xue et al. fails to explicitly teach that the second communication module is further configured to perform a WiFi handoff based on the determining of the AP device with which the WiFi connection is to be performed,
Jung et al. teaches that the UE 530 moves to the point 533 and performs a measurement report on neighboring cells for handover from a serving cell to a target cell or performs cell search and measurement for initial connection or reconnection, (Jung et al., Paragraph 58), in order to support the mobility of the terminal in the mobile communication system, (Jung et al., Paragraph 5).

Regarding claims 13 and 15, the terminal of claim 12, wherein the handoff determiner is further configured to calculate a WiFi reception power of each of the plurality of AP devices based on a BLE received signal strength indicator (RSSI) of each of the plurality of AP devices, the BLE RSSI being included in each of the received plurality of BLE advertising packets, and calculate the throughput of each of the plurality of AP devices based on the WiFi reception power of each of the plurality of AP devices, [In identifying an available path, a metric indicating a different radio quality besides RSRP may be used. For example, the terminal 630 may identify the available paths using RSRQ or RSSI indicating the quality of a received signal through each beam, (Jung et al., Paragraph 65)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478